Title: From Abigail Smith Adams to Thomas Boylston Adams, 12 June 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



Dear Thomas
Quincy june 12th 1801

William Shaw brought me Your Letter the day before yesterday. I had learnt before, by the public papers, the death of mrs Bingham and many have been my reflections upon it. Health presuming, Beauty Blooming, ah how dreadfull tis to dye,” Says fair Rossomond; that Mrs Bingham was one of the most Elegant, and highly accomplishd women, our Country has furnished, no one who knew her, will deny. to a fine form, was added an affability of address, and an ease of manners, which prepossesst and captivated all who approachd her. She had travelled, and obtained the high polish of the Beau Mond; but her conduct in many respects did not accord with my Ideas of female worth, delicacy and purity. She did not Sufficiently respect herself, nor the opinion of the world; particuliarly that those of her own Country.
She was culpable in a latitude of Manners, and in introducing a mode of dress which as a Mother, she ought not to have permitted in her daughters—If I have any knowledge of human nature, the Stile of dress introduced by her, and copied by her daughters, has a direct tendency to seduce the unwary; to Create inflammatory passions, and call forth lose affections by unfolding to every Eye, what the veil of Modesty ought to Shield; and the mantle of fashion ought to cover; it originated with Harlots, and should not have betrayed a modest woman into the Snare; the concequences have been Seen in her own Family, and are of too recent a date, to need relating—
Mrs Binghams Family, Fortune, Beauty and accomplishments gave her a lead in Society, and her influence extended far beyond the bounds of Your City: Was that influence employd in the various Services of virtue, was it excercised in confirming and prolonging the duration of virtuous affections, in a simplicity of Manners, or in a latitude which gave occasion for censure, and which approached so near the verge of crimminality, as to be evil spoken of. Chastity when founded on the firm basis of pure virtue, holds forth to the Eye of the most artfull the repulsive evidence of impregnable Security, which can awe the most dissolute into respect and admiration—and as the poet expressess it, She that hath that, is clad in compleat Steel”
That Mrs Bingham had many amiable qualities I well know. her Friends, Relatives and domesticks can bear witness to them. With them I sympathize; by them her loss must be keenly felt—
The worthy old Lady, whose children rise up and call her blessed, and whose remains you lately attended to the grave, has left a Character much more worthy imitation; whatsoever and an example of whatsoever things were just whatsoever things were honest, whatsoever things were pure, whatsoever things were lovely, whatsoever things were of good report, and if there be any virtue, and if there be any praise, think on these things.
we have Letters from your Brother to April 7th he had not then received his Letter of recall, but he acknowledges receiving one from me of 29 Jan’ry. Your Father thinks you ought to delay drawing his property whilst at such a loss—
I know not what to do with that strange Man Stewart, the likeness is said to be so good, both of your Father and of me, that I shall regret very much if he cannot be prevaild upon to finish them as our Children may like to look upon our Likeness when the originals are no more seen;
Your Father appears to enjoy a tranquility and a freedom from care which he has never before experienced, his Books and his Farm occupy his attention,
“Sure if one blessing heaven on man bestows
Tis the pure peace, that conscious virtue knows
‘Tis that transcendant power, whose views refined
Control the passions, and correct the mind
This tho the pride of fortune fade away,
And drowsy age on Sickening fancy prey,
Still lights the mind to feelings honest rest
And sheds around the Sunshine of the Breast”
I rejoice my dear Son that you are so much more agreably situated than you have been; I must make up a packet with the cotton & your worsted Stocking and send you by water, I believe, I am not now in the way of hearing of private opportunityes by land
We have not any thing here very new unless the visit this morning from the chief Justice may be considered as such—the Govr & Gen Matoon Breakfasted here on Monday last. I inclose You a paper by which You see the rising Generation, are not unmindfull of their Benefactors—
the new phylosophy is gaining ground here. yesterday monring being sunday, a duel was fought between Charles Millar jun’r and a son of dr Rands—When Rand was killd upon the Spot,it is reported that the Quarrel arose about a Female—This is the first instance of the Kind in our State—
We want a list of the Books which you had from NYork—in order to find if there are not Some missing volms of Sets which are broken here—I have just received the Book You sent me for which accept my thanks. the old Gentleman will not forget your Father I hope. he is reading it, and speaks highly of it—
always Remember me to those who inquire after me.
I am my dear Son affectionatly Your / Mother
A Adams—June 15 1801
Your Brothers Letter only contained the first number of His Gazzet—
